Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                                     CASE NO.
  JANE DOE,

                 Plaintiff,
  v.

  OCEAN REEF COMMUNITY ASSOCIATION,
  ORCAT, INC., and DAVID RITZ

              Defendants.
  ___________________________________/


                                   COMPLAINT AND JURY DEMAND

         Plaintiff, Jane Doe (hereinafter “Plaintiff”), sues Defendants, Ocean Reef Community

  Association (hereinafter “ORCA”), ORCAT, Inc. (“ORCAT”) and David Ritz (“Defendant Ritz”),

  and alleges:

                                   PARTIES, JURISDICTION AND VENUE

         1.      Plaintiff is sui juris and has been a resident of Monroe County, Florida at all

  material times. Plaintiff was employed by ORCA and ORCAT.                               Plaintiff proceeds using a

  pseudonym to protect her privacy because she is a child victim of sexual abuse and because she

  fears further psychological injury to herself and her family if her name were publicly disclosed, as

  this lawsuit deals with the most intimate, painful, and humiliating events in her life.

         2.      ORCA is a homeowners’ association and Florida Not for Profit Corporation with

  its principal place of business in Monroe County, Florida.

         3.      ORCAT, a related entity of ORCA, is a Florida Not for Profit Corporation and is

  ORCA’s “cat trap-neuter-release program,” with its principal place of business in Monroe County,

  Florida.


                               WEIL SNYDER & RAVINDRAN, P.A.
                              ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                          T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 2 of 13
                                                                                                  Page 2


          4.     ORCA is the registered agent of ORCAT and manages and/or oversees the work of

  ORCAT.

          5.     At all times material hereto, ORCA and ORCAT were each a covered “employer”

  within the meaning of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e(b) (“Title VII”),

  and the Florida Civil Rights Act, Fla. Stat.§ 760.01 et. seq. (the “FCRA”).

          6.     ORCA and ORCAT employed Plaintiff until the constructive termination of her

  employment in September, 2018.

          7.     Unless otherwise expressly stated herein both ORCA and ORCAT shall

  collectively be referred to as the “ORCA Entities.”

          8.     Defendant Ritz is sui juris and has been a resident of Monroe County, Florida. At

  all times material hereto, he was the President of ORCA and managed and/or supervised the ORCA

  Entities.

          9.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331, 28 U.S.C.

  § 1343, and Title VII, and supplemental jurisdiction under 28 U.S.C. § 1367.

          10.    Venue is proper because the employment practices alleged to be unlawful were

  committed within the jurisdiction of the United States District Court for the Southern District of

  Florida, Miami Division.

          11.    Plaintiff has retained the undersigned counsel in order that her rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney’s

  fee.

                          CONDITIONS PRECEDENT TO BRINGING SUIT

          12.    Conditions precedent to bringing this action have occurred, been performed, are

  waived, have been excused, or are properly subject to equitable modification, as set forth herein.



                              WEIL SNYDER & RAVINDRAN, P.A.
                             ____________________________________
                         Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                         T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 3 of 13
                                                                                                    Page 3


         13.       Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

  Commission (the “EEOC”) and the Florida Commission on Human Rights (the “FCHR”) on

  November 7, 2018, within 300 days of the ORCA Entities’ commission of the unlawful

  employment practices. Plaintiff’s Charge of Discrimination, with her name redacted, is attached

  hereto as “Exhibit A.”

         14.       On or about May 10, 2019, and subsequently on May 28, 2019, after 180 days had

  passed since the filing of Plaintiff’s Charge, Plaintiff requested a Notice of Right to Sue. Plaintiff’s

  May 28, 2019 Letter, with her name redacted, is attached hereto as “Exhibit B.”

         15.       Upon the passing of 180 days from the date Plaintiff’s Charge was filed, Plaintiff

  was eligible to receive a Notice of Right to Sue. See 42 U.S.C. § 2000e-5(f)(1); 29 C.F.R. §

  1601.28(a)(1).

         16.       Plaintiff has notified the EEOC that since over 180 days have passed since the filing

  of Plaintiff’s Charge of Discrimination, all conditions precedent to the filing of this action have

  been fulfilled and that Plaintiff is proceeding with this action.

                           ALLEGATIONS COMMON TO ALL COUNTS

         17.       The ORCA Entities have long sponsored, promoted or permitted a toxic workplace

  environment hostile to its female work force, inclusive of Plaintiff.

         18.       Prior to her employment with the ORCA Entities, Plaintiff and Defendant Ritz were

  involved in what began as a romantic relationship. Over time, the relationship became abusive as

  Defendant Ritz, over Plaintiff’s objection, often directed Plaintiff to perform certain sexual acts

  which he would then photograph, or video.

         19.       When their relationship terminated, Plaintiff demanded that Defendant Ritz destroy

  all of the embarrassing and humiliating photos and videos.



                                WEIL SNYDER & RAVINDRAN, P.A.
                               ____________________________________
                           Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 4 of 13
                                                                                                     Page 4


          20.     On or about January, 2007, Defendant Ritz informed Plaintiff that he had not

  destroyed but instead had retained digital copies of the photos and videos he had taken of Plaintiff.

  Indeed, Defendant Ritz maintained a website, www.stylephoto.us, which for a time not yet known

  to Plaintiff, displayed nude photos of Plaintiff.

          21.     At all times material hereto, Plaintiff reasonably believed that Defendant Ritz’s

  continued possession of intimate, recorded, and photographed encounters with Plaintiff were

  intended to control and manipulate Plaintiff, enabling Defendant Ritz to continue his exploitation

  and abuse of Plaintiff.

          22.     At all material times herein, Defendant Ritz’s repeated refrain to Plaintiff was to

  remind her that, “Remember, I am ORCA,” which he repeated when he hand-delivered Plaintiff

  her paycheck.

          23.     At all times material herein, Defendant Ritz demanded that Plaintiff engage in oral,

  vaginal, and anal sex with him. All such incidents occurred either in Defendant Ritz’s residence,

  or in Plaintiff’s residence.

          24.     At other times during working hours at the work place, Defendant Ritz made

  unwelcome and public advances on Plaintiff, including hugging Plaintiff, pressing his body against

  hers while grabbing her buttocks, referring loudly to Plaintiff as “Baby” and remarking that she

  “had a nice ass”, forcibly kissing Plaintiff and shoving his tongue into her mouth and pushing his

  erect penis against Plaintiff’s body.            This occurred unabated and at least monthly through

  November of 2017.

          25.     Plaintiff reasonably believed that disclosure of Defendant Ritz’s conduct would

  result in the loss of her employment and the disclosure of the photos and videos Defendant Ritz

  had taken of Plaintiff.



                                 WEIL SNYDER & RAVINDRAN, P.A.
                                 ____________________________________
                            Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                            T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 5 of 13
                                                                                                  Page 5


         26.     Plaintiff also reasonably believed that internal reporting of Defendant Ritz’s

  misconduct would be futile, as the ORCA Entities were controlled by Defendant Ritz and had long

  participated in and/or ratified misogyny directed to its female work force.

         27.     On or about January, 2018, in response to another ORCA employee’s allegations

  of gender bias and harassment, the ORCA Entities launched a so-called “investigation.”

         28.     On or about late spring or early summer 2018, Plaintiff was thereafter summoned

  for questioning by appointed counsel for the ORCA Entities. Upon information and belief, the

  ORCA Entities were responding to related allegations of sexual harassment in the work place by

  another ORCA employee.

         29.     Plaintiff requested that she be permitted to retain her own counsel because of her

  concerns that her employment would be jeopardized and/or that Defendant Ritz would retaliate.

         30.     Plaintiff’s request was ignored or denied.

         31.     Plaintiff’s report of sexual abuse, sexual misconduct and harassment made during

  her questioning is believed to be consistent with the allegations made in this Complaint.

         32.     At all times material, the “investigation” was a pretext to intimidate and silence

  Plaintiff and other victims of Defendant Ritz’s unlawful conduct.

         33.     In June, 2018, Plaintiff’s parents received a threatening phone call from an

  individual who identified himself as an ORCA employee, suggesting that Plaintiff would suffer

  consequences for disclosing information regarding Defendant Ritz’s misconduct. Upon

  information and belief, this individual acted at the direction of the ORCA Entities and/or Ritz, and

  within the course and scope of his employment.

         34.     Beginning on or about August, 2018, the ORCA Entities commenced mandatory

  training for its employees, the stated purpose of which was the identification, prevention and



                              WEIL SNYDER & RAVINDRAN, P.A.
                             ____________________________________
                         Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                         T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 6 of 13
                                                                                                  Page 6


  reporting of sexual misconduct and harassment in the work place. The subject program and

  training was conducted under the supervision and control of Defendant Ritz, who presided over

  such training and provided introductory remarks to the employees.

         35.     Plaintiff resigned from her employment on or about September, 2018. Her

  resignation was the direct and proximate result of a hostile work environment that the ORCA

  Entities and Defendant Ritz had perpetrated, and which continued unabated.

         36.     Plaintiff’s resignation was, as a matter of law, a constructive discharge.


                                           COUNT I
   Violation of Title VII and the FCRA – Sexual Harassment-Hostile Work Environment (The
                                        ORCA Entities)


         37.     Plaintiff re-alleges paragraphs 1 through 36, as if fully stated herein.

         38.     Plaintiff, a female, was subjected to pervasive, severe sexual harassment by Ritz,

  an agent and/or employee of the ORCA Entities, on the basis of her gender.

         39.     The harassment unreasonably interfered with Plaintiff’s work performance and

  created an abusive, hostile work environment in violation of Title VII and the FCRA.

         40.     The ORCA Entities were aware of the harassment, and sponsored, created or

  otherwise fostered the abusive, hostile work environment and/or permitted its existence.

         41.     As a proximate result, Plaintiff has been damaged.

      WHEREFORE, Plaintiff demands judgment against the ORCA Entities for her damages,

  inclusive of back pay, lost benefits, front pay, compensation for emotional pain and mental

  anguish, punitive damages, her reasonable attorneys’ fees and costs, and such other relief the Court

  deems to be just and proper.




                              WEIL SNYDER & RAVINDRAN, P.A.
                             ____________________________________
                         Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                         T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 7 of 13
                                                                                                    Page 7


                                           COUNT II
       Violation of Title VII and the FCRA – Constructive Discharge (The ORCA Entities)


          42.      Plaintiff re-alleges paragraphs 1 through 36, as if fully stated herein.

          43.      The ORCA Entities’ hostile treatment of Plaintiff made Plaintiff’s working

  conditions so intolerable that a reasonable person in like circumstances would have felt compelled

  to resign.

          44.      Plaintiff resigned from her position due to the ORCA Entities’ hostile work

  environment, which the ORCA Entities knowingly allowed to persist.

          45.      The ORCA Entities’ unlawful employment practices were done with malice or with

  reckless indifference to the protected rights of Plaintiff.

       WHEREFORE, Plaintiff demands judgment against the ORCA Entities for her damages,

  inclusive of back pay, lost benefits, front pay, compensation for emotional pain and mental

  anguish, punitive damages, her reasonable attorneys’ fees and costs, and such other relief the Court

  deems to be just and proper.



                                               COUNT III
                Violation of Title VII and the FCRA – Retaliation (The ORCA Entities)


          46.      Plaintiff re-alleges paragraphs 1 through 36, as if fully stated herein.

          47.      As set forth herein, Plaintiff assisted and/or participated in the ORCA Entities’

  internal investigation into allegations of employment practices made illegal by Title VII and the

  FCRA, inclusive of gender bias and harassment.




                                WEIL SNYDER & RAVINDRAN, P.A.
                               ____________________________________
                           Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                           T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 8 of 13
                                                                                                     Page 8


         48.     As set forth herein, as a proximate result of Plaintiff’s assistance and/or

  participation in the ORCA Entities’ internal investigation, the ORCA Entities retaliated against

  Plaintiff by intentionally creating a hostile work environment for Plaintiff.

         49.     As set forth herein, in paragraph 33, as a proximate result of Plaintiff’s assistance

  and/or participation in the ORCA Entities’ internal investigation, Plaintiff has been the subject of

  retaliation by an ORCA employee who acted at the direction or control of the ORCA Entities.

      50.        This retaliation was reasonably related to and grows out of Plaintiff’s assistance

  and/or participation in the ORCA Entities’ internal investigation.

      51.        As a proximate result of this retaliation, Plaintiff has suffered and will continue to

  suffer damages, including, but not limited to, lost wages and benefits, damage to her professional

  career and reputation, personal humiliation, mental anguish and embarrassment.

                 WHEREFORE, Plaintiff demands judgment against the ORCA Entities for her

  damages, inclusive of back pay, lost benefits, front pay, compensation for emotional pain and

  mental anguish, punitive damages, her reasonable attorneys’ fees and costs, and such other relief

  the Court deems to be just and proper.


                                                     COUNT IV
                                                       Battery
                                                   (Defendant Ritz)

         52.     Plaintiff re-alleges paragraphs 1 through 36, as if fully stated herein.

         53.     On multiple occasions, as alleged above, Defendant Ritz intended to make bodily

  contact with Plaintiff.

         54.     On multiple occasions, Defendant Ritz intentionally made uninvited, unauthorized,

  offensive physical contact with Plaintiff.




                                 WEIL SNYDER & RAVINDRAN, P.A.
                                ____________________________________
                            Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                            T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 9 of 13
                                                                                                     Page 9


         55.     As a proximate result, Plaintiff has suffered emotional and psychological trauma,

  economic damage, and loss of income. She continues to suffer from suicidal ideations, anxiety,

  depression, night terrors, dissociative disorder, humiliation and the loss of enjoyment of life.

         56.     Plaintiff has commenced psychotherapy and medical treatment for the substantial

  emotional and psychological harm she has suffered or which has been exacerbated.

         WHEREFORE, Plaintiff demands judgment against Defendant Ritz for compensatory

  damages, punitive damages and taxable costs.


                                                      COUNT V
                                                    Sexual Assault
                                                   (Defendant Ritz)

         57.     Plaintiff re-alleges paragraphs 1 through 36 as if fully stated herein.

         58.     Defendant Ritz made intentional, unlawful threats of harmful and offensive sexual

  contact upon Plaintiff.

         59.     Defendant Ritz’s conduct placed Plaintiff in imminent fear of being subjected to

  Defendant Ritz’s sexual battery.

         60.     Defendant Ritz had the apparent and present ability to assault Plaintiff.

         WHEREFORE, Plaintiff demands judgment against Defendant Ritz for compensatory

  damages, punitive damages, and taxable costs.

                                                COUNT VI
                                Intentional Infliction of Emotional Distress
                                              (Defendant Ritz)

         61.      Plaintiff re-alleges paragraphs 1 through 36 as if fully stated herein.

         62.     Defendant Ritz engaged in extreme and outrageous conduct by committing acts of

  sexual assault and sexual battery upon Plaintiff, as set forth above.

         63.     Defendant Ritz intended to cause Plaintiff severe emotional distress.


                                 WEIL SNYDER & RAVINDRAN, P.A.
                                ____________________________________
                            Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                            T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 10 of 13
                                                                                                  Page 10


          64.    As a proximate result of Defendant Ritz’s extreme and outrageous conduct,

  Plaintiff experienced severe emotional distress.

          WHEREFORE, Plaintiff demands judgment against Defendant Ritz for compensatory

  damages, punitive damages, and taxable costs.

                                            COUNT VII
                               Vicarious Liability/Respondeat Superior
                                           (ORCA Entities)

          65.    Plaintiff re-alleges paragraphs 1 through 36 as if fully stated herein.

          66.    At all times material hereto, as President of ORCA, Defendant Ritz was the actual

  or apparent agent of ORCA and ORCAT, in furtherance of the business and management of the

  ORCA Entities.

          67.    Defendant Ritz committed the tortious acts described in Counts IV through VI

  herein, within the course and scope of his agency and at all material times his conduct occurred

  within the time and space limits of his work as actually or apparently was authorized by the ORCA

  Entities.

          68.    The ORCA Entities are liable for their agent’s wrongful conduct pursuant to the

  doctrine of respondeat superior.

          WHEREFORE, Plaintiff demands judgment against the ORCA Entities for compensatory

  damages, punitive damages, and taxable costs.

                                                COUNT VIII
                                              Negligent Retention
                                               (ORCA Entities)

          69.    Plaintiff re-alleges paragraphs 1 through 36 as if fully stated herein.

          70.    The ORCA Entities had a duty to exercise reasonable care to manage Defendant

  Ritz so as to prevent him from harming others.



                              WEIL SNYDER & RAVINDRAN, P.A.
                             ____________________________________
                         Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                         T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 11 of 13
                                                                                                   Page 11


         71.      The ORCA Entities knew or should have known that Defendant Ritz posed a

  danger to the female employees of ORCA.

         72.      The ORCA Entities’ breach of duty was the proximate cause of Plaintiff’s damage

  and injuries.

         WHEREFORE, Plaintiff demands judgment against the ORCA Entities, jointly and

  severally, for compensatory damages, punitive damages, and taxable costs.

                                                  COUNT IX
                                             Negligent Supervision
                                               (ORCA Entities)

         73.       Plaintiff re-alleges paragraphs 1 through 36 as if fully stated herein.

         74.      The ORCA Entities had a duty to exercise reasonable care to control Defendant

  Ritz and to prevent him from harming others. ORCA also had a duty to maintain a safe workplace.

         75.      At all relevant times, Defendant Ritz was the agent and employee of the ORCA

  Entities, and at all times material hereto was acting within the course and scope of his authority.

         76.      The ORCA Entities breached their duty of care to Plaintiff, and Defendant Ritz’s

  breach of duty was the proximate cause of Plaintiff’s injuries.

         WHEREFORE, Plaintiff demands judgment against the ORCA Entities jointly and

  severally, for compensatory damages, punitive damages, and taxable costs.

                                      DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury of all such claims as may be so triable as of right.

         Dated: May 31, 2019




                               WEIL SNYDER & RAVINDRAN, P.A.
                              ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                          T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 12 of 13
                                                                                             Page 12



                                       WEIL SNYDER & RAVINDRAN, P.A.
                                       201 South Biscayne Boulevard
                                       Citigroup Center, Suite 720
                                       Miami, FL 33131
                                       Telephone:    305.372.5352
                                       Facsimile:    305.372.5355

                                       By: s/Ronald P. Weil
                                             Ronald P. Weil, Esq. (169966)
                                             E-Mail: RWeil@weillawfirm.net
                                             Marguerite Snyder, Esq. (79082)
                                             E-Mail: MSnyder@weillawfirm.net
                                             Sec. Email: Service@weillawfirm.net




                         WEIL SNYDER & RAVINDRAN, P.A.
                        ____________________________________
                    Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                    T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-22238-FAM Document 1 Entered on FLSD Docket 05/31/2019 Page 13 of 13
